

115 HR 2647 IH: Deducting Expenses Derived from Use of Care and Treatment Act
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2647IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the 10 percent threshold on the deduction for
			 medical expenses.
	
 1.Short titleThis Act may be cited as the Deducting Expenses Derived from Use of Care and Treatment Act or the DEDUCT Act. 2.Repeal of 10 percent threshold on deduction for medical expenses (a)In generalSubsection (a) of section 213 of the Internal Revenue Code of 1986 (relating to deduction for medical expenses) is amended by striking , to the extent that such expenses exceed 10 percent of adjusted gross income.
 (b)Conforming amendmentSection 213 of such Code (relating to special rule for 2013, 2014, 2015, and 2016) is amended by striking subsection (f).
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			